        Case 3:19-cv-01800-MEM-DB Document 56 Filed 08/24/20 Page 1 of 7




                     UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF PENNSYLVANIA

JEAN OSCAR,                                :

           Petitioner                      :    CIVIL ACTION NO. 3:19-1800

    v.                                     :         (JUDGE MANNION)

WARDEN, USP-ALLENWOOD,                     :

          Respondent                       :


                                 MEMORANDUM

   I.      Background

        Petitioner, Jean Oscar (“Petitioner”), filed the instant petition for writ of

habeas corpus pursuant to 28 U.S.C. §2241, challenging his sentence

entered in the United States District Court for the District of Florida. (Doc. 1).

Following an order to show cause, (Doc. 15) Respondent filed a response

on January 8, 2020. (Doc. 19). A traverse was filed on February 25, 2020.

(Doc. 25).

        By Memorandum and Order dated May 6, 2020, this Court denied

Oscar’s petition for writ of habeas corpus. (Docs. 33, 34). Presently before

the Court is Oscar’s motion for reconsideration of this Court’s May 6, 2020

Memorandum and Order, closing the above captioned action, as well as

Oscar’s motions to reopen, motion for permanent injunction, motion for
         Case 3:19-cv-01800-MEM-DB Document 56 Filed 08/24/20 Page 2 of 7




production of documents, motion of addendum and second motion for

addendum. For the reasons that follow, the Court will deny all of the

Petitioner’s motions.



   II.      Discussion

         A motion for reconsideration is a device of limited utility, which may

“not be used as a means to reargue matters already argued and disposed of

or as an attempt to relitigate a point of disagreement between the Court and

the litigant.” Ogden v. Keystone Residence, 226 F. Supp. 2d 588, 606 (M.D.

Pa. 2002) (citations omitted); see also Baker v. Astrue, Civ. No. 07-4560,

2008 WL 4922015, at *1 (E.D. Pa. Nov. 17, 2008). Rather, a court may alter

or amend its judgment only upon a showing from the movant of one of the

following: “(1) an intervening change in the controlling law; (2) the availability

of new evidence ... or (3) the need to correct a clear error of law or fact or to

prevent manifest injustice.” Max’s Seafood Cafe v. Quinteros, 176 F.3d 669,

677 (3d Cir. 1999) (citing North River Ins. Co. v. CIGNA Reinsurance Co.,

52 F.3d 1194, 1218 (3d Cir. 1995)). A motion for reconsideration is

appropriate when a court has “patently misunderstood a party or has made

a decision outside the adversarial issues presented to the [c]ourt by the

parties or has made an error not of reasoning but of apprehension.”

                                       -2-
     Case 3:19-cv-01800-MEM-DB Document 56 Filed 08/24/20 Page 3 of 7




Rohrbach v. AT&T Nassau Metals Corp., 902 F. Supp. 523, 527 (M.D. Pa.

1995) (quoting Above the Belt, Inc. v. Mel Bohannan Roofing, Inc., 99 F.R.D.

99, 101 (E.D. Va. 1983)), vacated in part on other grounds on

reconsideration, 915 F. Supp. 712 (M.D. Pa. 1996). “It may not be used as a

means to reargue unsuccessful theories or argue new facts or issues that

were not presented to the court in the context of the matter previously

decided.” Gray v. Wakefield, No. 3:09-cv-979, 2014 WL 2526619, at *2 (M.D.

Pa. June 4, 2014); see also Database Am., Inc. v. Bellsouth Adver. & Publ’g

Corp., 825 F. Supp. 1216, 1220 (D.N.J. 1993) (“A party seeking

reconsideration must show more than a disagreement with the Court’s

decision, and ‘recapitulation of the cases and arguments considered by the

court before rendering its original decision fails to carry the moving party’s

burden’.”). “Because federal courts have a strong interest in the finality of

judgments, motions for reconsideration should be granted sparingly.”

Continental Cas. Co. v. Diversified Indus., Inc., 884 F. Supp. 937, 943 (E.D.

Pa. 1995).

      A review of this Court’s Memorandum and Order, reveal that Oscar’s

petition was denied as follows:

      The Court must consider whether Petitioner was convicted of
      conduct—being a felon in possession of a firearm—that is no
      longer a crime in light of Rehaif. Actual innocence claims “under
      §2241 are to be initially tested against the more relaxed (but still
                                     -3-
Case 3:19-cv-01800-MEM-DB Document 56 Filed 08/24/20 Page 4 of 7




stringent) actual innocence gateway standard.” Bruce v. Warden
Lewisburg USP, 868 F.3d 170, 184 (3d Cir. 2017). Thus,
Petitioner must “demonstrate that, in light of all the evidence, it is
more likely than not that no reasonable juror would have
convicted him.” Bousley v. United States, 523 U.S. 614, 623
(1998). Actual innocence, however, refers to “factual innocence,
not mere legal insufficiency.” Id. at 623-24. A habeas court,
therefore, must “make its determination in light of all the
evidence, including that alleged to have been illegally admitted
(but with due regard to any unreliability of it) and evidence
tenably claimed to have been wrongly excluded or to have
become available only after the trial.” Schlup v. Delo, 513 U.S.
298, 327-28 (1995) (citation omitted).

After Rehaif, the Government must now prove that a defendant
charged with violating 18 U.S.C. §922 both “knew he possessed
a firearm and that he knew he belonged to the relevant category
of persons barred from possessing a firearm.” Rehaif, 139 S. Ct.
at 2200. Rehaif, however, “did not graft onto §922(g) an
ignorance-of-the-law defense by which every defendant could
escape conviction if he was unaware of this provision of the
United States Code.” United States v. Bowens, 938 F.3d 790,
797 (6th Cir. 2019). Rather, under Rehaif, the government must
prove that the defendant knew, at the time he possessed the
firearm, that he had one of the statuses described in Section
922(g), such as a prior felony conviction. Rehaif, 139 S. Ct. at
2200.

Here, the Court need not look any further than the sentencing
court’s most recent Order denying Oscar’s motion to reduce
sentence pursuant to 18 U.S.C. §3582, to establish Oscar was
more than aware that he had been convicted of prior felonies.
See United States v. Beaulieu, et al., No. 1:13-CR-20561. By
Order dated April 13, 2018, the Court denied Petitioner’s motion
to reduce sentence, finding the following:

      The Defendant was convicted after a jury trial of two
      counts of possession of a firearm by a convicted
      felon and sentenced to 144 months in the custody of
      the Bureau of Prisons. In United States v. Clarke, 822
                                -4-
Case 3:19-cv-01800-MEM-DB Document 56 Filed 08/24/20 Page 5 of 7




      F.3d 1213 (11th Cir. 2016), the 11th Circuit held that
      a prior conviction in the State of Florida for which
      adjudication was withheld does not count as a prior
      conviction for the crime of possession of a firearm by
      a convicted penalty. The Defendant claims the
      Government relied upon a prior Florida felony case
      of the Defendant in which adjudication was withheld
      to establish he was a convicted felon in this case.
      But, the Government listed as trial exhibits records of
      five other separate felony cases from Florida in which
      the Defendant was adjudicated guilty of a felony.
      And, to avoid having the jury learn about the number
      of his convictions or the substance of his convictions,
      the Defendant agreed to allow the agent to testify
      simply that he was a convicted felon at the time of his
      possession of the firearms in this case. Thus, Clarke
      has no application to this case.

      Id. at Doc. 582.

Thus, it is clear from the sentencing court’s order that the
Government has more than met the burden of proving that
Petitioner knew, at the time he possessed the firearm, that he
had one of the statuses described in Section 922(g), such as a
prior felony conviction. Because Rehaif does not require more,
his petition fails to state any viable claim for relief.” Webster v.
Streeval, Civil No. 0:19-111-HRW, 2019 WL 5848060, at *3 (E.D.
Ken. Nov. 7, 2019) (dismissing Section 2241 petition where the
petitioner argued that he did not know he could not possess a
firearm as opposed to arguing that he did not know that he was
convicted of numerous felonies). See also, Alexander v. Entzel,
No. 1:19-cv-1301, 2020 WL 1068060, at *2-3 (C.D. Ill. Mar. 5,
2020) (denying Rehaif claim raised in §2241 petition because
petitioner had stipulated at trial that he was a felon and,
therefore, the prosecution showed that petitioner had that
knowledge); Maxie v. Warden, No. 6:19-cv-300-JMH, 2020 WL
86207, at *1-3 (E.D. Ky. Jan. 7, 2020) (concluding same);
Benson v. Marske, No. 19-cv-644-bbc, 2019 WL 6683508, at *1-
2 (W.D. Wisc. Dec. 6, 2019) (concluding same). Contrary to
Petitioner’s belief, the Government was not required to prove that
                               -5-
     Case 3:19-cv-01800-MEM-DB Document 56 Filed 08/24/20 Page 6 of 7




      Petitioner “specifically knew that he was prohibited from
      possessing firearms.” Maxie, 2020 WL 86207, at *2 (citing
      Bowens, 938 F.3d at 797).

      From the foregoing, the Court concludes that Petitioner has not
      demonstrated that “in light of all the evidence, it is more likely
      than not that no reasonable juror would have convicted him.”
      Bousley, 523 U.S. at 623. Accordingly, he is not entitled to relief
      under Rehaif, and his §2241 petition will be denied.

(Doc. 33 at 7-10).

      Petitioner’s motion fails to meet the narrowly-defined factors governing

motions for reconsideration, as it does not identify an intervening change in

controlling law, provide any evidence that was not previously available to this

Court, or show the need to correct a clear error of law or fact or prevent

manifest injustice. Petitioner’s motion for reconsideration and various other

motions to reopen and vacate this Court’s May 6, 2020 Memorandum and

Order, seek to reassert the same arguments set forth in Oscar’s petition for

writ of habeas corpus, namely that he was never advised that he possessed

prior felonies, and that the government failed to prove that he knew that he

had been convicted of prior felonies, at the time he possessed the firearm.

This Court, however, has already established that the sentencing court’s

order makes it clear that the Government has more than met the burden of

proving that Petitioner knew, at the time he possessed the firearm, that he

had one of the statuses described in Section 922(g), such as a prior felony

                                     -6-
        Case 3:19-cv-01800-MEM-DB Document 56 Filed 08/24/20 Page 7 of 7




conviction. (See Doc. 33 at 7-10). Consequently, the Rehaif decision has no

impact on Oscar’s conviction or sentence. Id.

        Accordingly, this Court finds that its Memorandum and Order of May 6,

2020, is not troubled by manifest errors of law or fact and Petitioner has not

presented anything new, which if previously presented, might have affected

our decision. Consequently, the motion for reconsideration will be denied.

A separate Order shall issue.



                                        s/ Malachy E. Mannion
                                         MALACHY E. MANNION
                                         United States District Judge

DATE: August 24, 2020
19-1800-02




                                      -7-
